Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
*607IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in Appeal to Reappraisement No. 286887-A, Collector’s No. 2493, consists of plywood exported from Finland in the years 1955 and 1956 and that the merchandise is properly dutiable on the basis of the foreign market value as defined in Section 402(c) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for home consumption including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the appraised unit values less 4% packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
On the agreed facts, I find that the proper basis for appraisement of the plywood in question is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is the appraised unit values, less 4 per centum, packed.
Judgment will be rendered accordingly.